Citation Nr: 0831868	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified at a travel Board 
hearing held at the RO in November 2007.  The Board remanded 
the case in December 2007 for further development.


FINDINGS OF FACT

1.  A claim, formal or informal, of entitlement to service 
connection for bilateral hearing loss was not received by VA 
prior to October 18, 2002.

2.  Service connection for bilateral hearing loss was granted 
in November 2004, with an assigned effective date for the 
grant of service connection of April 30, 2004; in July 2005, 
VA assigned an effective date of October 18, 2002, for the 
grant of service connection for bilateral hearing loss.

3.  A claim, formal or informal, of entitlement to service 
connection for tinnitus was not received by VA prior to 
October 18, 2002.

4.  Service connection for tinnitus was granted in November 
2004, with an assigned effective date for the grant of 
service connection of April 30, 2004; in July 2005, VA 
assigned an effective date of October 18, 2002, for the grant 
of service connection for tinnitus.

CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date prior to 
October 18, 2002, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.155, 3.159, 3.400 (2007). 

2.  The criteria for assignment of an effective date prior to 
October 18, 2002, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 
3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating decision from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claims for 
service connection for hearing loss and tinnitus in a June 
2004 correspondence.  That communication did not address the 
information and evidence necessary to substantiate the 
effective date to be assigned in the event his claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board nevertheless points out that once 
those claims were substantiated through the grant of service 
connection in November 2004 and he was assigned initial 
ratings and effective dates for that grant, VA had no further 
notice obligations under 38 U.S.C.A. § 5103(a) with respect 
to the veteran's disagreement with the effective dates 
assigned.  The record reflects that the veteran did receive 
the notice to which he is entitled under 38 U.S.C.A. §§ 5103A 
and 7105.  See Dingess/Hartman, 19 Vet. App. at 490-91; 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)).

In any event, the veteran eventually did receive notice as to 
the information and evidence necessary to substantiate the 
effective date claims in March 2006 and January 2008 
correspondences.  His claims were most recently readjudicated 
in a May 2008 supplemental statement of the case.  Any notice 
deficiency in this case therefore has been cured.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board remanded this case in 
December 2007 to obtain VA treatment records for the veteran 
for the period prior to October 2002.  The record reflects 
that the RO attempted to secure all records in the possession 
of the Sacramento VA Medical Center (the facility at which 
the veteran claims to have been treated prior to October 
2002), but that the facility apparently only maintains 
records since October 2002; the referenced records do contain 
multiple laboratory tests conducted by the VA person the 
veteran identified at his hearing.  The veteran has not 
identified any other source of VA treatment records for the 
period prior to October 2002.  Given that the VA Medical 
Center was not able to provide any records prior to October 
2002, and as the veteran has not identified an alternative 
source for earlier VA records, the Board finds that any 
attempt to obtain pre-October 2002 VA records would be 
futile.  The Board points out that the representative, in 
August 2008, agreed that the RO has complied with the Board's 
remand.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The veteran was discharged from service in March 1960.  The 
record shows that, prior to 2004, no communication was 
received from him or any representative seeking compensation 
benefits, or otherwise referring to hearing loss or tinnitus 
(except during medical treatment, as will be described at a 
later point).  

In April 2004, the veteran submitted a VA Form 21-526 on 
which he indicated that he was seeking service connection for 
hearing loss and tinnitus.  That form is dated May 24, 2002, 
and lists a Livingston address for the veteran.  Along with 
this form he submitted a transmittal sheet which was 
completed by his representative and which is dated May 27, 
2002; the sheet purports to submit the veteran's claim for 
hearing loss and tinnitus.  In a statement accompanying the 
April 2004 submissions, the veteran explained that the VA 
Form 21-526 was actually a copy of the initial claim for the 
referenced benefits that was purportedly filed by the 
representative on May 27, 2002.  He noted that he now had a 
new address. 

Along with the April 2004 submission, he included the report 
of a May 2002 private audiologic examination which appears to 
show bilateral hearing loss.

In September 2004 the veteran attended a VA examination, at 
which time audiologic testing revealed bilateral hearing loss 
for VA purposes.  The examiner concluded that it was at least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to service.

In a November 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  The 
disorders were evaluated respectively as 20 and 10 percent 
disabling.  The RO assigned an effective date of April 30, 
2004, for the grant of service connection.

In July 2005, VA obtained VA treatment reports for October 
18, 2002, showing that on that date the veteran presented 
with complaints of hearing loss and tinnitus he believed had 
been present since service.  The veteran reported that he 
intended to file a claim.

In a subsequent July 2005 rating decision, the RO assigned an 
effective date of October 18, 2002 for the grant of service 
connection for the bilateral hearing loss and tinnitus.  
Although that rating action assigned a noncompensable 
evaluation for hearing loss for the period prior to April 30, 
2004, in August 2005 the RO made the 20 percent evaluation 
effective October 18, 2002.

In April 2006 the veteran submitted a private medical record 
dated in January 1996 showing that he purchased hearing aids 
on the latter date.

Following the Board's December 2007 remand, the RO attempted 
to obtain all available VA medical records for the veteran 
from the Sacramento VA Medical Center.  In February 2008, VA 
received medical records from that facility covering the 
period from October 18, 2002, to July 2005.

In several statements and in testimony, the veteran contends 
that he is entitled to an effective date of sometime in May 
2002 for the grant of service connection for both disorders; 
he essentially argues that the effective date should conform 
to the date he purportedly signed the VA Form 21-526 that he 
then provided to his representative.  He contends that his 
representative at the time suggested he contact VA and 
request a VA examination; he thereafter was evaluated by VA 
in October 2002.  He argues that, alternatively, the May 2002 
date of the private examination report should be accepted as 
the date of claim.  At his November 2007 hearing, the 
veteran's spouse testified that he filed a claim after a VA 
laboratory technician suggested the veteran apply for 
benefits.  The veteran's representative has argued that the 
provisions of 38 C.F.R. §§ 3.157, 3.400(o)(2), and 3.816 are 
for application.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service. Otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following the veteran's discharge from 
service, the first communication from him or any 
representative referring to hearing loss or tinnitus was 
received in April 2004.  Although it appears he did complete 
a formal claim for those benefits in May 2002, and that his 
representative at the time undoubtedly meant to submit that 
claim to VA, the record does not show that the claim was 
actually submitted to VA until April 2004.  The Board points 
out in this regard that there is no presumption of regularity 
which attaches to organizations such as the Disabled American 
Veterans.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  There simply is 
nothing in the record showing that the representative 
actually submitted the May 2002 claims to VA.

The record does show that the veteran was seen at a VA 
medical facility on October 18, 2002.  At that time he 
asserted that his hearing loss and tinnitus resulted from his 
service, and he specifically indicated that he intended to 
file a claim.  Given this documentation that on October 18, 
2002, the veteran informed a VA employee that he intended to 
file a claim for hearing loss and tinnitus, the Board agrees 
with the RO that the veteran's claim in this case was filed 
on October 18, 2002.  The Board notes that the evaluation he 
received on that day was not a compensation and pension 
examination, and there is otherwise no indication in the 
entry suggesting that VA personnel had referred him for 
evaluation of his claimed disorders.  To the contrary, the 
entry specified that he referred himself for the evaluation.  
In other words, the treatment note itself does not suggest 
that a claim had been filed prior to October 2002.  In fact, 
by indicating that the veteran planned to file a claim, the 
entry suggests he had not yet taken that step.

The veteran contends that the date of the May 2002 private 
examination can be accepted as the date of his claims.  The 
Board points out that the referenced report was first 
received by VA in April 2004, and therefore does not suffice 
as a claim for the period prior to that date.  The Board 
acknowledges the representative's suggestion that the report 
could be accepted as a claim under 38 C.F.R. § 3.157.  That 
regulation is not applicable, however, as service connection 
for hearing loss or tinnitus had not been allowed or denied 
prior to the November 2004 rating decision.  (VA's acceptance 
of the October 18, 2002, treatment note is predicated on its 
value as a communication to VA, and not its relevance to 
38 C.F.R. § 3.157.)  Even were the regulation applicable, the 
Board points out that the May 2002 examination did not 
mention the veteran's service, or address the etiology of any 
findings.  It therefore would not have constituted a claim 
under 38 C.F.R. § 3.157 in any event.  The same is true with 
respect to the January 1996 document reflecting the purchase 
of hearing aids.

The representative also contends that 38 C.F.R. § 3.400(o)(2) 
allows for an earlier effective date in this case.  The Board 
points out that the referenced provision applies only to the 
assignment of effective dates for increased ratings.  The 
instant appeal involves the appropriate effective date for 
the grant of service connection, and not an increased rating.  
The above provision is not for application in this case.

The representative lastly contends that 38 C.F.R. § 3.816 is 
applicable.  Given that the veteran did not serve in Vietnam, 
and that neither hearing loss nor tinnitus is a "covered 
herbicide disease," the Board finds that the above 
regulation in fact does not apply in this appeal. 

In short, the record is devoid of any communication from the 
veteran or his representative which can be construed as a 
claim of entitlement to service connection for hearing loss 
or tinnitus until October 18, 2002, several decades after his 
discharge from service.

Accordingly, the date of the claim for service connection for 
hearing loss and tinnitus in this case is October 18, 2002.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for bilateral 
hearing loss is denied.

Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for tinnitus is 
denied.


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


